Citation Nr: 1729110	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's son


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1942 to November 1945.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied an increased disability rating in excess of 0 percent for the service-connected bilateral hearing loss.  A claim for an increased disability rating for bilateral hearing loss was received in June 2011.  The current agency of original jurisdiction (AOJ) is the VA RO in Indianapolis, Indiana. 

In April 2017, the Veteran and his son testified at a Board hearing before the undersigned Veterans Law Judge at the local RO in Indianapolis, Indiana (Travel Board hearing).  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

For the entire increased rating period from June 27, 2011, audiometric testing has revealed Level XI hearing acuity in both ears.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 100 percent for bilateral hearing loss have been met for the entire increased rating period from June 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a 100 percent schedular disability rating for bilateral hearing loss for the entire increased rating period from June 27, 2011, which is a complete grant of all benefits sought on appeal; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Increased Rating for Bilateral Hearing loss

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A claim for an increased disability rating was received by VA on June 27, 2011.  The effective date for an increased rating for disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

No communications were received by VA in the one year prior to June 27, 2011 that could be construed as a formal or informal claim for an increased disability rating for bilateral hearing loss.  There is no lay or medical evidence of record related to the level of disability associated with bilateral hearing loss dated from June 27, 2010 and June 27, 2011.  It is not factually ascertainable that an increase in disability occurred between June 27, 2010 and June 27, 2011; therefore, the Board finds that June 27, 2011, the date of receipt of claim for increase, is the proper effective date for the increased rating granted herein.    

Ratings for defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  

Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described below.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).    

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R.	 § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R.		 § 4.85(e).

The Veteran contends generally that the bilateral hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating assigned.  In a June 2013 notice of disagreement, the Veteran contended that a 100 percent disability rating was warranted.  In a November 2014 substantive appeal (on a VA Form 9), the Veteran contended that the hearing loss had worsened and he was completely deaf.  See also June 2011 claim.   

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from June 27, 2011, audiometric testing has revealed Level XI hearing acuity in both ears, which is commensurate with a 100 percent disability rating under Diagnostic Code 6100.  


A May 2012 VA examination report notes that it is likely that the Veteran's hearing acuity has decreased since the last examination (conducted in August 1999), but audiometric test results were not valid for rating purposes because the Veteran had significant difficulties in following normal conversation.  

A July 2012 VA treatment record notes audiometric testing was performed bilaterally at 250 to 8000 Hz with no responses obtained from the Veteran at limits of the audiometer.  An April 2013 VA treatment record notes no response from the Veteran to puretones or speech stimuli upon audiometric assessment with acoustic reflexes absent for both ears.  

An August 2014 VA examination report notes that audiometric testing was unable to be completed.  The VA examiner noted that there had likely been a significant change in the Veteran's hearing since 1999, but the degree of loss was unknown because the Veteran did not respond to any puretones or speech testing during the examination.  The VA examiner noted that it was possible the Veteran did not understand the audiometric testing instructions and indicated that an auditory brainstem response (ABR) evaluation should be conducted. 

An auditory brainstem response evaluation was conducted in September 2014.  Test results indicated that the Veteran's hearing loss is of moderate degree in the left ear and moderately severe rising to moderate degree in the right ear.  The report indicates that caution should be used in the interpretation and utilization of the results due to the noisiness of the recording.  In a September 2014 VA medical opinion report, the VA audiologist indicated that the ABR results should be used when considering whether an increased disability rating is warranted.  


At a May 2017 private audiological evaluation, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
80
85
LEFT
80
75
85
90
95

The average puretone threshold was 81.25 dB in the right ear and 86.25 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 24 percent in the right ear and 28 percent in the left ear.  The private evaluation report notes that the Veteran cannot hear any speech without amplification.  Applying Table VI to the hearing loss, as recorded at the May 2017 private audiological evaluation, results in numerical designations of Level XI in both ears, which equates to a 100 percent disability rating.  38 C.F.R. § 4.85.  While Table VIA is also applicable, because puretone thresholds were at least 55dB at each of the four specified frequencies for both ears, use of the alternative table does not result in a higher numerical designation in either ear.  338 C.F.R. §§ 4.85, 4.86.

With respect to the VA examination reports of record reflecting that audiometric testing could not be performed, it appears clear from the evidence of record, including the May 2017 private audiological evaluation report, that the Veteran was unable to participate in the audiometric testing due to significant difficulties in following normal conversation and understanding the instructions (and not because of any attempts at malingering).  In the May 2017 private audiological evaluation report, Dr. K.M. specifically detailed that it took more than average time to instruct the Veteran with visual and miming cues coupled with binaural, amplified speech instructions.  Dr. K.M. noted that, once the Veteran understood the tasks, he was capable of giving valid, reliable subjective puretone and speech audiometry results.  Dr. K.M. noted that, based on the results, conversational speech is not audible to the Veteran and he would not be able to converse on a standard telephone.    

The Board has also reviewed the statements from the Veteran and his son made during the course of this appeal and to health professionals reporting the difficulties the hearing impairment causes.  See generally April 2017 Board hearing transcript.  
Based on the above, the criteria for a (maximum) schedular disability rating of 100 percent for bilateral hearing loss under Diagnostic Code 6100 have been met for the entire increased rating period from June 27, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86.


ORDER

A 100 percent increased disability rating for bilateral hearing loss is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


